PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ___________

                      No. 18-1749
                      ___________

                TROY REESE, Appellant

                        v.
           WARDEN PHILADELPHIA FDC
       ____________________________________

     On Appeal from the United States District Court
         for the Eastern District of Pennsylvania
             (D.C. Civil No. 2-18-cv-00902)
      District Judge: Honorable R. Barclay Surrick
      ____________________________________

 Submitted for Possible Dismissal Pursuant to 28 U.S.C. §
                      1915(e)(2)(B)
or Summary Action Pursuant to Third Circuit LAR 27.4 and
                        I.O.P. 10.6

Before: CHAGARES, GREENAWAY, JR., and FUENTES,
                  Circuit Judges

           (Opinion filed: September 21, 2018)
                         _________

                         OPINION
                         _________

FUENTES. Circuit Judge.

        Pro se appellant Troy Reese appeals the District
Court’s order dismissing his petition under 28 U.S.C. § 2241.
Reese, who is awaiting criminal trial in federal court, raised
claims challenging the evidence supporting the charges
against him, the conduct of the law-enforcement officers who
arrested and interrogated him, and the District Court’s refusal
to release him pending trial. As we have previously stated, a
detainee’s challenge to the conduct of law enforcement
officers in connection with his arrest or the validity of the
charges against him must be addressed in an appropriate
pretrial motion. See Government of Virgin Islands v.
Bolones, 427 F.2d 1135, 1136 (3d Cir. 1970) (per curiam).
We write to address a novel question in our Court: may a
federal detainee challenge his pretrial detention via a § 2241
habeas petition? We join the two other Circuits to have
addressed this issue and conclude that a federal detainee’s
request for release pending trial can only be considered under
the Bail Reform Act and not under a § 2241 petition for
habeas relief. See Fassler v. United States, 858 F.2d 1016,
1017-19 (5th Cir. 1988) (per curiam); United States v. Pipito,
861 F.2d 1006, 1009 (7th Cir. 1987).

      The events leading to this appeal began in December
2017, when Reese was charged in the Eastern District of
Pennsylvania with one count of using a facility and means of




                              2
interstate or foreign commerce to attempt to induce, entice, or
coerce a minor into engaging in sexual activity in violation of
18 U.S.C. § 2422(b). See E.D. Pa. Cr. A. No. 17-cr-0631.
Reese was arrested, and the Government filed a motion for
pretrial detention. The Government argued that there was
probable cause to believe that Reese had committed the
charged offense, which created a rebuttable presumption in
favor of detention, see 18 U.S.C. § 3142(e)(3)(E), and that
other factors, including Reese’s criminal record and the
length of the sentence he faced, further militated in favor of
detention. A Magistrate Judge granted the Government’s
motion.

       In February 2018, Reese filed the § 2241 petition at
issue in this appeal. In this petition, he claimed that the
criminal charge was baseless, that the police had violated his
constitutional rights in the course of arresting and
interrogating him, and that he was entitled to be released
pending trial. This filing was docketed separately from the
criminal action, see E.D. Pa. Civ. A. No. 18-cv-00902, but
assigned to the same District Judge.

       In March 2018, Reese, through counsel, filed a motion
for pretrial release in the criminal case. The District Court
held a hearing and denied the motion, concluding that the
evidence against Reese was “overwhelming,” that Reese had
numerous prior criminal convictions, that Reese had
previously violated conditions of bail, and that Reese lacked
ties to the community. Reese appealed that order. That
appeal is pending at C.A. No. 18-1748. 1

1
 Counsel was appointed for Reese in that appeal, and the
appeal has been stayed pending a final competency



                              3
       After denying Reese’s request for release in the
criminal action, the District Court dismissed the § 2241
petition, and Reese instituted the appeal now before the
Court.

       We have jurisdiction over this appeal pursuant to 28
U.S.C. § 1291, and we exercise plenary review over the
District Court’s legal conclusions. See Cradle v. United
States ex rel. Miner, 290 F.3d 536, 538 (3d Cir. 2002) (per
curiam). Because Reese is a federal prisoner appealing the
dismissal of a § 2241 petition, he need not obtain a certificate
of appealability to proceed. See United States v. Cepero, 224
F.3d 256, 264–65 (3d Cir. 2000) (en banc), abrogated on
other grounds by Gonzalez v. Thaler, 565 U.S. 134 (2012).

        Section 2241 confers on district courts the authority to
entertain applications for a writ of habeas corpus filed by
prisoners claiming to be “in custody in violation of the
Constitution or laws or treaties of the United States.” §
2241(c)(3). Nevertheless, “a habeas court is ‘not bound in
every case’ to issue the writ.” Munaf v. Geren, 553 U.S. 674,
693 (2008) (quoting Ex parte Royall, 117 U.S. 241, 251
(1886)). Thus, even in cases where the habeas court has the
authority to grant relief, it must consider “whether this be a
case in which that power ought to be exercised.” Id.
(alteration omitted) (quoting Ex parte Watkins, 28 U.S. (3
Pet.) 193, 201 (1830)); see also Timms v. Johns, 627 F.3d
525, 530–31 (4th Cir. 2010) (discussing prudential concerns
that may counsel against using habeas power).


determination in the District Court. We express no opinion as
to the merits of that appeal.




                               4
        Courts have consistently refused to exercise their
habeas authority in cases where federal prisoners have sought
relief before standing trial. Instead, Courts have long stressed
that defendants should pursue the remedies available within
the criminal action. See, e.g., Jones v. Perkins, 245 U.S. 390,
391 (1918) (“It is well settled that in the absence of
exceptional circumstances in criminal cases the regular
judicial procedure should be followed and habeas corpus
should not be granted in advance of a trial.”); Riggins v.
United States, 199 U.S. 547, 551 (1905) (vacating order
granting habeas relief to federal pretrial detainees because
there was “nothing in this record to disclose that there were
any special circumstances which justified a departure from
the regular course of judicial procedure” of pretrial motions
and, if necessary, appeal); see also Medina v. Choate, 875
F.3d 1025, 1029 (10th Cir. 2017) (adopting “the general rule
that § 2241 is not a proper avenue of relief for federal
prisoners awaiting federal trial”). 2

2
  The Supreme Court has suggested that pretrial habeas relief
might be available to a federal defendant in “exceptional
circumstances.” See Jones, 245 U.S. at 391; Johnson v. Hoy,
227 U.S. 245, 247 (1913); see also Martin-Trigona v. Shiff,
702 F.2d 380, 388 (2d Cir. 1983). Neither the Supreme Court
nor this Court has delineated the circumstances that might
qualify as “exceptional” in this context. See generally
Medina, 875 F.3d at 1029 (“If a federal prisoner is ever
entitled to relief under § 2241 based on something that
happened before trial, the circumstances are so rare that they
have apparently not yet arisen.”). We have ruled that a state
prisoner may pursue a pretrial § 2241 petition without
exhausting state remedies in “extraordinary circumstances,”
which might exist when there is a showing of “delay,



                               5
       Funneling requests for pretrial relief through the
criminal action encourages an orderly, efficient resolution of
the issues, maintains respect for the appellate process, and
prevents duplication of judicial work and judge-shopping.
See United States v. Addonizio, 442 U.S. 178, 184 n.10
(1979) (explaining that “the writ of habeas corpus should not
do service for an appeal,” and that “[t]his rule must be strictly
observed if orderly appellate procedure is to be maintained”
(quoting Adams v. United States ex rel. McCann, 317 U.S.
269, 274 (1942)); see also Medina, 875 F.3d at 1028–29
(identifying similar interests).

        We relied on this rationale in Government of Virgin
Islands v. Bolones, 427 F.2d 1135 (3d Cir. 1970) (per
curiam), to affirm the District Court’s denial of pretrial
habeas petitions filed by federal defendants. We rejected the
defendants’ challenges to their arrest and interrogation on the
ground that a pretrial motion in the criminal case, “rather than
their petition for writs of habeas corpus, provides the
appropriate avenue of relief before trial.” Id. at 1136. We
similarly held that the defendants’ claim that they had been
denied a speedy trial should be resolved “on an appropriate
pretrial motion.” Id. Accordingly, insofar as Reese sought to
challenge the charges against him or the conduct of law-


harassment, bad faith or other intentional activity” on the part
of the state. Moore v. DeYoung, 515 F.2d 437, 447 n.12 (3d
Cir. 1975). We need not delimit the precise bounds of any
exception here because Reese’s claims—run-of-the-mill
challenges to his indictment, arrest, interrogation, and denial
of pretrial release—are not “exceptional” under any plausible
definition of that term.




                               6
enforcement officers during arrest or interrogation, he was
required to do so through pretrial motions in his criminal
case, not via a pretrial § 2241 petition. See id.

        Section 2241 is likewise not the proper vehicle for
Reese to challenge his detention pending trial. The Bail
Reform Act of 1984, 18 U.S.C. §§ 3141–3150, provides a
comprehensive scheme governing pretrial-release decisions.
See generally United States v. Salerno, 481 U.S. 739, 742–43
(1987). First, a judicial officer will order the defendant’s
release or detention. See 18 U.S.C. § 3142. If an initial
detention order is issued by a magistrate judge, the defendant
can file a motion asking the District Court to revoke or amend
that order. See id. § 3145(b). And, if the District Court
denies relief, the defendant can file an appeal, which “shall be
determined promptly.” Id. § 3145(c).

       For all the reasons discussed above with respect to
Reese’s other claims, federal defendants who seek pretrial
release should do so through the means authorized by the Bail
Reform Act, not through a separate § 2241 action. See
Fassler v. United States, 858 F.2d 1016, 1017-19 (5th Cir.
1988) (per curiam); United States v. Pipito, 861 F.2d 1006,
1009 (7th Cir. 1987); see also Stack v. Boyle, 342 U.S. 1, 6-7
(1951) (“the District Court should withhold relief in this
collateral habeas corpus action where an adequate remedy
available in the criminal proceeding has not been
exhausted”). 3 The District Court therefore did not err in

3
 In Bolones, we sustained a challenge to a denial of bail in a
habeas corpus proceeding, but we did not consider, and it
appears that the parties did not raise, the pertinent question
here about whether § 2241 is an appropriate vehicle to assert



                               7
refusing to entertain the request for pretrial release that Reese
pressed in his § 2241 petition.

        For these reasons, we conclude that this appeal
presents “no substantial question,” and we will hence
summarily affirm the District Court’s judgment. See 3d Cir.
L.A.R. 27.4; I.O.P. 10.6. Reese’s motion for appointment of
counsel is denied. To the extent that any of Reese’s other
filings in this Court request additional relief, they are denied.




such a claim. See Grant v. Shalala, 989 F.2d 1332, 1341 (3d
Cir. 1993) (“Questions which merely lurk in the record,
neither brought to the attention of the court nor ruled upon,
are not to be considered as having been so decided as to
constitute precedents.” (alteration omitted) (quoting Webster
v. Fall, 266 U.S. 507, 511 (1925)).



                               8